175 F.3d 1011
Jose Enrique Nievesv.Martin Dragovich, Individually and His Official Capacity asSuperintendent of Department of Correction atS.C.I.-Mahanoy, Mary Canino, Individually and in HerOfficial Capacity as Hearing Examiner of Department ofCorrection at S.C.I.-Mahanoy, J. Thomas, Individually and inHis Official Capacity as Correction Officer of Department ofCorrection at S.C.I.-Mahanoy
NO. 98-1223
United States Court of Appeals,Third Circuit.
February 22, 1999

1
Appeal From:  E.D.Pa.


2
Affirmed.